—Order, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered February 22, 1993, which adjudicated appellant a juvenile delinquent following a fact finding determination that he had committed acts which, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placed him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The officers had reasonable suspicion to temporarily detain defendant and his companion until they could be identified by the complainant where the two were observed walking together and one matched a very detailed description and the other, while matching a general description, was wearing two leather jackets, and the complainant had just been robbed of a leather jacket (CPL 140.50; People v De Bour, 40 NY2d 210, 223). Concur — Sullivan, J. P, Carro, Ellerin, Wallach and Rubin, JJ.